Exhibit 10.7 Execution Version Confidential treatment requested under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.The confidential portions of this exhibit have been omitted and are marked accordingly.The confidential portions have been filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. SUPPLEMENT to the Loan and Security Agreement dated as of April 29, 2013 between MeetMe, Inc. (“Borrower”) and Venture Lending & Leasing VI, Inc. (“VLL6”) and Venture Lending & Leasing VII, Inc. (“VLL7”) (each of VLL6 and VLL7, as “Lender”) This is a Supplement identified in the document entitled Loan and Security Agreement, dated as of April 29, 2013 (as amended, restated, supplemented and modified from time to time, the “Loan and Security Agreement”), by and between Borrower and Lender.All capitalized terms used in this Supplement and not otherwise defined in this Supplement have the meanings ascribed to them in Article 10 of the Loan and Security Agreement, which is incorporated in its entirety into this Supplement.In the event of any inconsistency between the provisions of, or definitions in, that document and this Supplement, this Supplement is controlling. The parties are entering into this single Supplement to the Loan and Security Agreement for convenience, and this Supplement is and shall be interpreted for all purposes as separate and distinct agreements between Borrower and VLL6, on the one hand, and Borrower and VLL7, on the other hand, and nothing in this Supplement shall be deemed a joint venture, partnership or other association between VLL6 and VLL7.Each reference in this Supplement to “Lender” shall mean and refer to each of VLL6 and VLL7, singly and independent of one another.Without limiting the generality of the foregoing, the Commitment, covenants and other obligations of “Lender” under the Loan and Security Agreement, as supplemented hereby, are several and not joint obligations of VLL6 and VLL7, and all rights and remedies of “Lender” under the Loan and Security Agreement, as supplemented hereby, may be exercised by VLL6 and/or VLL7 independently of one another. In addition to the provisions of the Loan and Security Agreement, the parties agree as follows: Part 1. - Additional Definitions: “Commitment” means, as the context may require, the VLL6 Commitment or the VLL7 Commitment.Each Lender’s Commitment is several and not joint with the Commitment of the other Lender. “Designated Rate” means a fixed rate of interest per annum equal eleven percent (11.00%). “Growth Capital Loan” means any Loan requested by Borrower and funded by Lender under its Commitment for purposes of financing Borrower’s general corporate purposes. “Loan” or “Loans” mean, as the context may require, individually a Growth Capital Loan, and collectively, the Growth Capital Loans. “Termination Date” means the earlier of (i) the date Lender may terminate making Loans or extending other credit pursuant to the rights of Lender under Article 7 of the Loan and Security Agreement, or (ii)(A) with respect to the First Tranche of Lender’s Commitment, April 30, 2013, (B) with respect to the Second Tranche of Lender’s Commitment, November 30, 2013, and (C) with respect to the Third Tranche of Lender’s Commitment, February 28, 2014. “Threshold Amount”: One Hundred Thousand Dollars ($100,000). “VLL6 Commitment”:Subject to the terms and conditions set forth in the Loan and Security Agreement and this Supplement, VLL6 commits to make Growth Capital Loans to Borrower up to the aggregate original principal amount of Four Million Dollars ($4,000,000).The VLL6 Commitment shall be divided into three tranches in the following amounts:(i)Two Million Five Hundred Thousand Dollars ($2,500,000), which shall be referred to herein as the “First Tranche” of the VLL6 Commitment; (ii) Seven Hundred Fifty Thousand Dollars ($750,000), which shall be referred to herein as the “Second Tranche” of the VLL6 Commitment and (iii) Seven Hundred Fifty Thousand Dollars ($750,000), which shall be referred to herein as the “Third Tranche” of the VLL6 Commitment. “VLL7 Commitment”:Subject to the terms and conditions set forth in the Loan and Security Agreement and this Supplement, VLL7 commits to make Growth Capital Loans to Borrower up to the aggregate original principal amount of Four Million Dollars ($4,000,000).The VLL7 Commitment shall be divided into three tranches in the following amounts:(i)Two Million Five Hundred Thousand Dollars ($2,500,000), which shall be referred to herein as the “First Tranche” of the VLL7 Commitment; (ii) Seven Hundred Fifty Thousand Dollars ($750,000), which shall be referred to herein as the “Second Tranche” of the VLL7 Commitment and (iii) Seven Hundred Fifty Thousand Dollars ($750,000), which shall be referred to herein as the “Third Tranche” of the VLL7 Commitment. Part 2. - Additional Covenants and Conditions: 1. Growth Capital Loan Commitment; Funding of Growth Capital Loans. (a)Additional Condition Precedent regarding First Tranche; Funding of Growth Capital Loan thereunder.In addition to the satisfaction of all the other conditions precedent specified in Article 4 of the Loan and Security Agreement and this Supplement, Lender’s obligation to fund the Growth Capital Loan under the First Tranche of its Commitment is subject to receipt by Lender of evidence that Borrower’s Board of Directors has approved Borrower’s entry into the Loan Documents (the “First Tranche Milestone”).Subject to the foregoing and the other conditions precedent specified in Article 4 of the Loan and Security Agreement and this Supplement, Lender agrees to make a Growth Capital Loan to Borrower under the First Tranche of its Commitment from the date Borrower satisfies the First Tranche Milestone up to and including the applicable Termination Date in an original principal amount up to but not exceeding the First Tranche of Lender’s Commitment. (b)Additional Conditions Precedent regarding Second Tranche; Funding of Growth Capital Loan thereunder.In addition to the satisfaction of all the other conditions precedent specified in Section 4.2 of the Loan and Security Agreement and this Supplement, Lender’s obligation to fund the Growth Capital Loan under the Second Tranche of its Commitment is subject to: (i) Borrower having achieved Borrower’s Q1/13-Q3/13 revenue plan ($[**]); and (ii) Borrower having achieved Borrower’s Q1/13-Q3/13 net operating expense plan ($[**]) (the “Second Tranche Milestones”).Lender and Borrower acknowledge and agree that the Second Tranche Milestones will be determined based on Borrower’s unaudited financial statements.Subject to the foregoing and the other conditions precedent specified in Article 4 of the Loan and Security Agreement and this Supplement, Lender agrees to make a Growth Capital Loan to Borrower under the Second Tranche of its Commitment from the date Borrower satisfies the Second Tranche Milestones up to and including the applicable Termination Date in an original principal amount up to but not exceeding the Second Tranche of Lender’s Commitment. (c)Additional Conditions Precedent regarding Third Tranche; Funding of Growth Capital Loan thereunder.In addition to the satisfaction of all the other conditions precedent specified in Section 4.2 of the Loan and Security Agreement and this Supplement, Lender’s obligation to fund the Growth Capital Loan under the Third Tranche of its Commitment is subject to: (i) Borrower having achieved Borrower’s 2013 revenue plan ($[**]); (ii) Borrower having achieved Borrower’s 2013 net operating expense plan ($[**]) (the “Third Tranche Milestones”).Lender and Borrower acknowledge and agree that the Third Tranche Milestones may be determined based on Borrower’s unaudited financial statements. Subject to the foregoing and the other conditions precedent specified in Article 4 of the Loan and Security Agreement and this Supplement, Lender agrees to make a Growth Capital Loan to Borrower under the Third Tranche of its Commitment from the date Borrower satisfies the Third Tranche Milestones up to and including the applicable Termination Date in an original principal amount up to but not exceeding the Third Tranche of Lender’s Commitment. **CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST. 2 (d)Minimum Funding Amount.Except to the extent the remaining Growth Capital Loan Commitment is a lesser amount, any Growth Capital Loans requested by Borrower to be made on a single Business Day shall be for a minimum aggregate original principal amount of One Hundred Thousand Dollars ($100,000). 2. Maximum Number of Borrowing Requests.Borrower shall not submit a Borrowing Request more frequently than once each calendar month. 3. Repayment of Loans.Principal of and interest on each Growth Capital Loan shall be payable as set forth in a Note (substantially in the form of Exhibit “A” hereto) evidencing such Loan, which Note shall provide substantially as follows:principal and interest at the Designated Rate shall be fully amortized over a period of thirty (30) months in equal, monthly installments, commencing after an initial 6-month period of interest-only monthly payments at the Designated Rate.In particular, on the Borrowing Date applicable to the Growth Capital Loan evidenced by such Note, Borrower shall pay to Lender (i) if the Borrowing Date is not the first day of the month, interest only at the Designated Rate, in advance, on the outstanding principal balance of the Loan evidenced by such Note, for the period from such Borrowing Date through the last day of the calendar month in which such Borrowing Date occurs, and (ii) the first interest-only installment at the Designated Rate, in advance, on the outstanding principal balance of the Note for the ensuing month.Commencing on the first day of the second full month after the Borrowing Date and continuing on the first day of each of the third, fourth, fifth and sixth full months thereafter, Borrower shall pay to Lender interest at the Designated Rate, in advance, on the outstanding principal balance of the Note evidencing such Loan for the ensuing month.Commencing on the first day of the seventh full month after the Borrowing Date, and continuing on the first day of each consecutive calendar month thereafter, Borrower shall pay to Lender principal, plus interest at the Designated Rate, in advance, in thirty (30) equal consecutive monthly installments. 4. Prepayment.No Loan funded pursuant to the Loan and Security Agreement and this Supplement may be prepaid, except as provided in this Section4. (a)Prepayment at any Time. Borrower may prepay all, but not less than all, of the Loans constituting a single tranche funded pursuant to the Loan and Security Agreement and this Supplement in whole, but not in part, at any time by tendering to each Lender cash payment in respect of the Loans for such tranche in an amount equal to the sum of: (i) all accrued and unpaid interest on such Loans as of the date of prepayment; and (ii) an amount equal to the total amount of all scheduled but unpaid payments that would have accrued and been payable from the date of prepayment through the stated maturity of the Loans had they remained outstanding and been paid in accordance with the terms of the related Note(s). (b)Prepayment after Twelve Payments.Notwithstanding anything to the contrary in Section 4(a), so long as no Event of Default has then occurred and is continuing, at any time after Borrower has made at least twelve (12) consecutive payments with respect to all of the Loans constituting a single tranche funded pursuant to the Loan and Security Agreement and this Supplement, Borrower may prepay all, but not less than all, such Loans in whole but not in part, by tendering to each Lender cash payment in respect of the Loans for such tranche in an amount equal to the sum of:(i) all accrued and unpaid interest on such Loans as of the date of prepayment; (ii) all outstanding principal balances of such Loans as of the date of prepayment; and (iii) an amount equal to eighty percent (80%) of all interest that would have accrued and been payable from the date of prepayment through the stated date of maturity of the Loans had they remained outstanding and been paid in accordance with the terms of the related Notes, in each case, as such amounts are determined by such Lender. 3 (c)Prepayment after Twenty-Four Payments.Notwithstanding anything to the contrary in Section 4(a) and Section 4(b), so long as no Event of Default has then occurred and is continuing, at any time after Borrower has made at least twenty-four (24) consecutive payments with respect to all of the Loans constituting a single tranche funded pursuant to the Loan and Security Agreement and this Supplement, Borrower may prepay all, but not less than all, such Loans in whole but not in part, by tendering to each Lender cash payment in respect of the Loans for such tranche in an amount equal to the sum of:(i) all accrued and unpaid interest on such Loans as of the date of prepayment; (ii) all outstanding principal balances of such Loans as of the date of prepayment; and (iii) an amount equal to seventy percent (70%) of all interest that would have accrued and been payable from the date of prepayment through the stated date of maturity of the Loans had they remained outstanding and been paid in accordance with the terms of the related Notes, in each case, as such amounts are determined by such Lender. (d)Prepayment if Lender Fails or Refuses to Fund a Loan.Notwithstanding anything to the contrary in Section 4(a), if prior to the Termination Date Borrower satisfies all of the conditions precedent with respect to the funding of a Loan and Lenders fail or refuse to make such Loan then Borrower may prepay all, but not less than all, outstanding Loans funded pursuant to the Loan and Security Agreement and this Supplement in whole, but not in part, at any time from the date of such failure or refusal up to the date which is sixty (60) days thereafter by tendering to each Lender cash payment in respect of such Lender’s outstanding Loans in an amount equal to the sum of: (i) all accrued and unpaid interest on such outstanding Loans as of the date of prepayment; and (ii) all outstanding principal balances of such outstanding Loans as of the date of prepayment, in each case, as such amounts are reasonably determined by such Lender. 5.Issuance of Warrants.As additional consideration for the making of the VLL6 Commitment: VLL6 has earned and is entitled to receive immediately upon the execution of the Loan and Security Agreement and this Supplement, a warrant instrument issued by Borrower (the “VLL6 Warrant”); and (b) VLL7 has earned and is entitled to receive immediately upon the execution of the Loan and Security Agreement and this Supplement, a warrant instrument issued by Borrower (the “VLL7 Warrant” and together with the VLL6 Warrant, the “Warrants”).The Warrants shall be substantially in the form of Exhibit “D” attached hereto.Borrower acknowledges that:(i) VLL6 has assigned its rights to receive the VLL6 Warrant to its parent, Venture Lending & Leasing VI, LLC, and in connection therewith, Borrower shall issue the VLL6 Warrant directly to Venture Lending & Leasing VI, LLC; and (ii) VLL7 has assigned its rights to receive the VLL7 Warrant to its parent, Venture Lending & Leasing VII, LLC, and in connection therewith, Borrower shall issue the VLL7 Warrant directly to Venture Lending & Leasing VII, LLC.Lender shall furnish to Borrower a copy of the agreement in which such Lender assigned its Warrant to its parent. 6.Payment of Commitment Fee.As an additional condition precedent under Section 4.1 of the Loan and Security Agreement, Lender shall have completed to its satisfaction its due diligence review of Borrower's business and financial condition and prospects, and Lender’s investment committee shall have approved its Commitment.If this condition is not satisfied, the Forty Thousand Dollars ($40,000) commitment fee (the “Commitment Fee”) previously paid by Borrower shall be refunded.VLL6 agrees that with respect to the initial Growth Capital Loan advanced under its Commitment, on the Borrowing Date applicable to such Loan, VLL6 shall credit against the payments due from Borrower on such date in respect of such Loan an amount equal to Twenty Thousand Dollars ($20,000).VLL7 agrees that with respect to the initial Growth Capital Loan advanced under its Commitment, on the Borrowing Date applicable to such Loan, VLL7 shall credit against the payments due from Borrower on such date in respect of such Loan an amount equal to Twenty Thousand Dollars ($20,000).Except as set forth in this Section 6, the Commitment Fee is not refundable. 7.Documentation Fee Payment.Pursuant to Section 9.8(a) of the Loan and Security Agreement, Borrower shall pay Lender, as soon as reasonably practical after the Closing Date, the total amount of Lender’s actual costs and expenses incurred in connection with the preparation and negotiation of the Loan Documents, including legal fees, plus actual filing fees incurred by Lender or its counsel related to perfection of the Liens granted under the Loan and Security Agreement. 8.Borrower’s Account and Wire Transfer Instructions: Institution Name Comerica Bank Address 226 Airport Parkway, Suite 100, M/C 4348 San Jose, CA 95110 ABA No. [**] Contact Name [**] Phone No. [**] E-mail [**] Account Title MeetMe, Inc. Account No. [**] **CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST. 4 9.Debits to Account for ACH Transfers.For purposes of Section 2.2 and 5.10 of the Loan and Security Agreement,the Primary Operating Accountshall be the bank account set forth in Section 8 above, unless and until such account is changed in accordance with Section 5.10 of the Loan and Security Agreement.Borrower hereby agrees that Loans will be advanced to the account specified above and regularly scheduled payments of principal and interest will be automatically debited from the same account. 10Covenants regarding Bank Accounts at Wells Fargo Bank and Silicon Valley Bank.Borrower and Lender hereby agree that Borrower shall maintain a balance of no more than $25,000 in each of its deposit accounts at Chase Bank, Wells Fargo Bank and Silicon Valley Bank; provided, however, Borrower may maintain a balance of more than $25,000 in any deposit account at Chase Bank, Wells Fargo Bank and Silicon Valley Bank if, prior to the balance exceeding $25,000, a deposit account control agreement in a form acceptable to Lender is entered into by and among Borrower, Lender and such depository institution.Borrower shall report its compliance with the foregoing covenant on a monthly basis as part of the Compliance Certificate furnished to Lender.In reliance on Borrower’s covenants set forth in this Section 10, Lender hereby waives the requirements of Sections 4.1(f), 4.2(e) and 6.11 of the Loan and Security Agreement and agrees that Borrower shall not be obligated to cause to be delivered to Lender an account control agreement for Borrower’s deposit accounts at Chase Bank, Wells Fargo Bank and Silicon Valley Bank so long each such account has a balance of no more than $25,000.In addition to the foregoing, in accordance with Section 6.11 of the Loan and Security Agreement the Borrower may maintain more than $25,000 in any Deposit Account exclusively used for payroll, payroll taxes and other employee wage and benefit payments to or for the benefit of Borrower’s employees without a deposit account control agreement. Part 3. - Additional Representations: Borrower represents and warrants that as of the Closing Date and each Borrowing Date: a) Its chief executive office is located at:100 Union Square Drive, New Hope, PA 18938. b) The majority of its Equipment is located at:Equinix Operating Co., Inc., 275 Hartz Way, Secaucus, NJ 07094. c) Its Inventory is located at: N/A. d) Its Records are located at:100 Union Square Drive, New Hope, PA 18938. e) In addition to its chief executive office, Borrower maintains offices or operates its business at the following locations:132 W. 36th Street, 9th Floor, New York, NY 10018. f) Other than its current, full corporate name and Social Theater, Borrower has conducted business under the following corporate name(s), or using the following trade names or fictitious business names:Myyearbook.com; Insider Guides, LLC; Que Pasa. g) Borrower’s Delaware state corporation I.D. number is: 4944683. 5 h) Borrower’s federal tax identification number is:86-0879433. i) In addition to the Primary Operating Account identified in Section 8, Borrower maintains the following Deposit Accounts and investment/securities accounts: Institution Name Comerica Bank Address 226 Airport Parkway, Suite 100, M/C 4348 San Jose, CA 95110 ABA No. [**] Contact Name [**] Phone No. [**] Email [**] Account Title MeetMe, Inc. Account No. [**] Account No. [**] Institution Name Wells Fargo Bank Address ridge Street, New Hope, PA 18938 ABA No. [**] Phone No. [**] Account Title MeetMe, Inc. Account No. [**] [**] Institution Name Chase Bank Address 4470 North Lake Blvd, Palm Beach Gardens, FL 33410 ABA No. [**] Contact Name [**] Phone No. [**] Email [**] Account Title MeetMe, Inc. Account No. [**] [**] **CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST. 6 Institution Name Silicon Valley Bank Address 360 Interlocken Crescent, Suite 600, Broomfield, CO 80021 ABA No. [**] Contact Name [**] Phone No. [**] Email [**] Account Title MeetMe, Inc. Account No. [**] Institution Name American Express TRS Address 4315 South 2700 West, Salt Lake City, UT 84184 Phone No. [**] Account Title MeetMe, Inc. Account No. [**] Part 4. - Additional Loan Documents: Form of Promissory Note Exhibit “A” Form of Borrowing Request Exhibit “B” Form of Compliance Certificate Exhibit “C” Form of Warrant Exhibit “D” Form of Landlord Waiver Exhibit “E” Form of Intellectual Property Security Agreement Exhibit “F” Remainder of this page intentionally left blank; signature page follows **CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST. 7 [Signature page to Supplement] IN WITNESS WHEREOF, the parties have executed this Supplement as of the date first above written. BORROWER: MEETME, INC. By: /s/ Geoffrey Cook Name: Geoffrey Cook Title: Chief Executive Officer Address for Notices: 100 Union Square Drive New Hope, PA 18938 Attn:General Counsel Fax # (215) 933-6882 Phone # (215) 862-1162 LENDER: VENTURE LENDING & LEASING VI, INC. By: /s/ Jay Cohan Name: Jay Cohan Title: Vice President Address for Notices: 104 La Mesa Dr., Suite 102 Portola Valley, CA 94028 Attn:Chief Financial Officer Fax # 650-234-4343 Phone # 650-234-4300 LENDER: VENTURE LENDING & LEASING VII, INC. By: /s/ Jay Cohan Name: Jay Cohan Title: Vice President Address for Notices: 104 La Mesa Dr., Suite 102 Portola Valley, CA 94028 Attn:Chief Financial Officer Fax # 650-234-4343 Phone # 650-234-4300 8 EXHIBIT “A” FORM OF PROMISSORY NOTE [Note No. X-XXX] $ , 201_ Portola Valley, California The undersigned (“Borrower”) promises to pay to the order of VENTURE LENDING & LEASING [VI/VII], INC., a Maryland corporation (“Lender”) at its office at 104 La Mesa Dr., Suite 102, Portola Valley, CA 94028, or at such other place as Lender may designate in writing, in lawful money of the United States of America, the principal sum of Dollars ($), with Basic Interest thereon from the date hereof until maturity, whether scheduled or accelerated, at a fixed rate per annum equal to eleven percent (11.00%) (the “Designated Rate”), except as otherwise provided herein, according to the payment schedule described herein. This Note is one of the Notes referred to in, and is entitled to all the benefits of, a Loan and Security Agreement dated as of April 29, 2013, between Borrower and Lender (as supplemented, amended and modified from time to time, the “Loan Agreement”).Each capitalized term not otherwise defined herein shall have the meaning set forth in the Loan Agreement.The Loan Agreement contains provisions for the acceleration of the maturity of this Note upon the happening of certain stated events. Principal of and interest on this Note shall be payable as follows: On the Borrowing Date, Borrower shall pay [(i) if the Borrowing Date is not the first day of the month, interest only at the Designated Rate, on the outstanding principal balance of this Note for the period from the Borrowing Date through [the last day of the same month]; and (ii)] the first interest-only installment at the Designated Rate, in advance, on the outstanding principal balance of this Note for the month of [date of first regular interest-only installment] in the amount of Dollars ($). Commencing on [the first day of the second full month after the Borrowing Date], and continuing on the first day of each of the third, fourth, fifth and sixth full months thereafter, Borrower shall pay, in advance, interest only at the Designated Rate on the principal balance outstanding hereunder, in the amount of Dollars ($) each. Commencing on [the first day of the seventh full month after the Borrowing Date], and continuing on the first day of each consecutive month thereafter, Borrower shall pay principal and interest at the Designated Rate, in advance, in thirty (30) equal consecutive monthly installments of Dollars ($) each. This Note may be prepaid only as permitted under Section 4 of Part 2 of the Supplement to the Loan Agreement. Any unpaid payments of principal or interest on this Note shall bear interest from their respective maturities, whether scheduled or accelerated, at a rate per annum equal to the Default Rate.Borrower shall pay such interest on demand. Interest, charges and fees shall be calculated for actual days elapsed on the basis of a 360-day year, which results in higher interest, charge or fee payments than if a 365-day year were used.In no event shall Borrower be obligated to pay interest, charges or fees at a rate in excess of the highest rate permitted by applicable law from time to time in effect. 9 If Borrower is late in making any payment under this Note by more than five (5) Business Days, Borrower agrees to pay a “late charge” of five percent (5%) of the installment due, but not less than fifty dollars ($50.00) for any one such delinquent payment.This late charge may be charged by Lender for the purpose of defraying the expenses incidental to the handling of such delinquent amounts.Borrower acknowledges that such late charge represents a reasonable sum considering all of the circumstances existing on the date of this Note and represents a fair and reasonable estimate of the costs that will be sustained by Lender due to the failure of Borrower to make timely payments.Borrower further agrees that proof of actual damages would be costly and inconvenient.Such late charge shall be paid without prejudice to the right of Lender to collect any other amounts provided to be paid or to declare a default under this Note or any of the other Loan Documents or from exercising any other rights and remedies of Lender. This Note shall be governed by, and construed in accordance with, the laws of the State of California, excluding those laws that direct the application of the laws of another jurisdiction. MEETME, INC. By: Name: Title: 10 EXHIBIT “B” FORM OF BORROWING REQUEST [Date] Venture Lending & Leasing [VI/VII], Inc. 104 La Mesa Dr., Suite 102 Portola Valley, CA 94028 Re: MeetMe, Inc. Ladies and Gentlemen: Reference is made to the Loan and Security Agreement, dated as of April 29, 2013 (as supplemented, amended and modified from time to time, the “Loan Agreement”, the capitalized terms used herein as defined therein), between Venture Lending & Leasing [VI/VII], Inc. (“VLL”) and MeetMe, Inc. (the “Company”). The undersigned is the of the Company, and hereby requests on behalf of the Company a Loan(s) under the Loan Agreement, and in that connection certifies as follows: 1.The amount of the proposed Loan is and /100 Dollars ($).The Borrowing Date of the proposed Loan is , 20. 2.As of this date, no Default or Event of Default has occurred and is continuing, or will result from the making of the proposed Loan, the representations and warranties of the Company contained in Article3 of the Loan Agreement and Part 3 of the Supplement are true and correct, and the applicable conditions precedent described in Article 4 of the Loan Agreement and Part 2 of the Supplement have been met. 3.No event that has had or could reasonably be expected to have a Material Adverse Change has occurred. 4.The Company’s most recent business plan and/or financial projections dated , as approved by the Company’s Board of Directors on , are enclosed herewith in the event such business plan and/or financial projections has (or have) not been previously provided to VLL. Remainder of this page intentionally left blank; signature page follows 11 The Company shall notify you promptly before the funding of the Loan if any of the matters to which I have certified above shall not be true and correct on the Borrowing Date. Very truly yours, MEETME, INC. By: Name: Title:* * Must be executed by Company’s Chief Financial Officer or other executive officer. 12 EXHIBIT “C” FORM OF COMPLIANCE CERTIFICATE Venture Lending & Leasing VI, Inc. Venture Lending & Leasing VII, Inc. 104 La Mesa Dr., Suite 102 Portola Valley, CA 94028 Re: MeetMe, Inc. Ladies and Gentlemen: Reference is made to the Loan and Security Agreement, dated as of April 29, 2013 (as the same have been and may be supplemented, amended and modified from time to time, the “Loan Agreement”, the capitalized terms used herein as defined therein), between MeetMe, Inc. (the “Company”) and each of Venture Lending & Leasing VI, Inc. and Venture Lending & Leasing VII, Inc. The undersigned authorized representative of the Company hereby certifies that in accordance with the terms and conditions of the Loan Agreement, (i) no Default or Event of Default has occurred and is continuing as of the date hereof, and (ii) the Company is in complete compliance for the financial reporting period ending with all required financial reporting under the Loan Agreement, except as noted below.Attached herewith are the required documents supporting the foregoing certification.The undersigned further certifies that the accompanying financial statements have been prepared in accordance with Generally Accepted Accounting Principles, and are consistent from one period to the next, except as explained below. Indicate compliance status by circling Yes/No under “Complies” Please provide the following requested information and indicate compliance status by circling Yes/No under “Included”: REPORTING REQUIREMENT
